Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 3, 2018.
	Claims 1-52 are pending.
	Claims 6-38, 40-52 are withdrawn from considered as failing to follow the standards or format for U.S. applications.
Claims 1-5, and 39 are under examination. 

Withdrawn Claims
Claims 6-38, 40-52 are objected to because of the following informalities:
The application fails to follow the standards or format for U.S. applications. 
1) Claims 6-38, 40-52 are objected to under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e320269.html"37 CFR 1.75(c) as being in improper form because (1) a multiple dependent claim should refer to other claims in the alternative only and (2) a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP 608.01(n).
2) The wording of claims 47-50 in the instant application fail to follow the standards or format for U.S. applications by reciting “The use of”, as opposed to a method or product.
	Accordingly, the claims 6-38, 40-52 will not be given further consideration. It is noted that, because claims 6-38, 40-52 fail to follow the standards or format for U.S. applications, claims 6-38, 40-52 cannot be properly assessed for restriction.

Sequence Compliance
Appropriate action is required so that the sequences disclosed in Figure 31 of the instant application comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d).
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.
	In this case, Applicant should amend the legend of Figure 31 on page 15 of the specification to clearly identify the sequences depicted in Figure 31 by their respective SEQ ID NOs as provided in the Sequence Listing. If the sequences depicted in Figure 31 are not provided in the Sequence Listing, then Applicant must also submit an updated Sequence Listing to include the sequences disclosed in Figure 31.

	
Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) to International Application No. PCT/CN2018/106742 filed September 20, 2018, and PCT/CN2017/115004 filed December 7, 2017. 
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/616,131, filed January 11, 2018.

Information Disclosure Statement
The information disclosure statement filed 10/01/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
37 CFR 1.98(a)(2) require a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications.
NPL citations 68-69, and 102 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
U.S. Patent Document citation 22 is defective for one or more of these requirements. In this case, U.S. Patent Document citation 22 provides a patent application number (16/492,009), as opposed to a patent document number. That is, the citation refers to a patent application itself, as opposed to a publication of the patent application.
It is noted that references cited within office actions, search reports, interview summaries, and similar patent office communications are not considered. If Applicant desires said references to 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 

	(1) The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Mastercycler”, which appears in the present specification on page 48, line 28. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks 

(2) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 74, lines 21-22, of the specification.


Claim Interpretation
The terms “origami” “staple strand”, “fastener strand”, “sheet”, “top surface”, “bottom surface”, and “corners”, as recited in the claims to describe the DNA nanostructure, are interpreted to be consistent with the definitions disclosed on page 2, lines 14-18, of the instant specification, and the meaning provided in disclosure of Rothemund et al. “Folding DNA to create nanoscale shapes and patterns”, Nature (2006), Vol. 440, pages 297-302, of record in IDS.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites a plurality of imaging strands comprising “extended ssDNA sequences” that hybridized to fluorescent dye-labeled “ssDNA”. The terms “extended ssDNA sequences” and “ssDNA” is not defined by the specification, so it is unclear what Applicant is attempting to claim by referring to “extended ssDNA sequences” and “ssDNA”. Although ssDNA is commonly used as an abbreviation of single-stranded DNA, it is not clear if that is how the term “ssDNA” is being used in the instant application. To the extent that “ssDNA” is being used as an abbreviation of “single-stranded DNA”, then it is unclear what Applicant considers to be an “extended ssDNA sequence”, as opposed to an ssDNA that is not “extended”. For example, the claims do not define a reference/base ssDNA to which the ssDNA used in the claimed product is compared to in order to determine whether or not the used ssDNA is an “extension” of the reference/base ssDNA. Furthermore, the specification does not define how many base pairs in length is required to render the used ssDNA “extended”. Thus, to the extent that “ssDNA” is being used as an abbreviation of “single-stranded DNA”, the term “extended” is a relative term which renders the claim indefinite.  The term “extended” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 39 recites “a plurality of staple strands 13-204 of DNA”. The recitation is indefinite because it is unclear what the range “13-204” refers to. For example, it is unclear whether or not the range “13-204” means each staple strand is 13 to 204 base pairs of DNA in length. As another example, it is unclear whether or not the range “13-204” means that the claimed product comprises 13 to 204 staple strands. The meaning of the range “13-204” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothemund et al. “Folding DNA to create nanoscale shapes and patterns”, Nature (2006), Vol. 440, pages 297-302, of record in IDS.
Regarding claim 1, Rothemund discloses a DNA nanostructure nanorobot (see Abstract; see Figures 2a and 2f on page 299) comprising:
a single stranded DNA scaffold strand derived from M13 phage genomic DNA having a length lying within the recited range of about 5,000 to 10,000 bases (pages 299-300, joining paragraph, “circular genomic DNA from the virus M13mp18 was chosen as the scaffold. Its naturally single-stranded 7,249-nt sequence … When a linear scaffold was required, M13mp18 was BsrBI restriction enzyme. While 7,176 nt remained available for folding”),
a plurality of staple strands of DNA, wherein each staple strand has a length lying within the recited range of about 20 to 40 bases (page 300, col. 1-2, joining paragraph, “a simple 26-helix square was designed (Fig. 2a) … Most staples were 26-mers that bound each of two adjacent helices … Other designs had either a tighter 1.5-turn spacing with 32-mer staples spanning three helical domains (Fig. 2b–d, f)”), wherein each staple strand has a unique sequence and is hybridized to a specific position on the DNA scaffold strand, wherein the plurality of staple strands hybridized to the DNA scaffold form a sheet having a top surface and a bottom surface (pages 298-299, joining paragraph; and Figures 1-2), and 
one or more fastener strands (“bridging staples”) of DNA, wherein the one or more fastener strands of DNA is capable of fastening the sheet into an origami structure (see Figure 2f on page 299; see also page 301, col. 1, “To solve these problems, ‘sharp triangles’, built from trapezoidal domains with 1.5-turn spacing, were designed (Fig. 2f). The slanted edges of the trapezoids meet at the triangle vertices and allow the addition of bridging staples along these interfaces”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103948938 A to Baoquan et al. (published: July 30, 2014); in view of Rothemund et al. “Folding DNA to create nanoscale shapes and patterns”, Nature (2006), Vol. 440, pages 297-302, of record in IDS.
Note: CN 103948938 A is written in the Chinese language. Examiner relies on an English machine translation of the document in the body of the rejection. Both the English machine translation and the original Chinese document are provided to Applicant in this Office action.
Regarding claim 1, Baoquan discloses a DNA nanostructure nanorobot (see Abstract, “The invention discloses a method for preparing a thrombin-loaded DNA (deoxyribonucleic acid) self-assembly nano-structure. The method comprises the following steps: self-assembling a single-stranded DNA molecule into a rectangular nano-structure by utilizing a DNA paper folding technology; immobilizing thrombin on the surface of the rectangular nano-structure, and immobilizing a 'lock' structure capable of answering vascular endothelial specific receptor of a tumor at two long edges of the rectangular nano-structure so as to close the thrombin inside the structure and generate response when thrombin is carried to a tumor blood vessel tissue”) comprising:
a single stranded DNA scaffold strand derived from M13 phage genomic DNA (page 3, “Preferably, the single-stranded DNA molecule is M13 phage genomic DNA”; page 5 “The M13 phage genomic DNA backbone was mixed with a staple strand …”),
a plurality of staple strands of DNA, wherein each staple strand has a unique sequence and is hybridized to a specific position on the DNA scaffold strand, wherein the plurality of staple strands hybridized to the DNA scaffold forms a rectangular sheet having a top surface and a bottom surface, and four corners (page 2, “DNA origami is a base complementation of a long single strand of DNA (called a scaffolding strand, usually genomic DNA) with a series of specially designed short DNA strands (called staple strands)”; page 3, “Self-assembly of single-stranded DNA molecules into rectangular nanostructures using DNA origami techniques … In the above preparation method, 
a plurality of fastener strands (“auxiliary strands”) of DNA, wherein each fastener strand of DNA is capable of fastening the rectangular sheet into a tube-shaped origami structure (page 3, “(3)Auxiliary strand 1 comprising an aptamer that specifically recognizes a tumor vascular endothelial receptor and a parent strand 2 comprising the complement of the aptamer are hybridized, and two free single-stranded portions of the hybrid are passed through a base The complementary pairs of the bases are respectively fixed to the two long sides of the rectangular nanostructure”; page 5, “The present invention utilizes a DNA origami technique to self-assemble into a rectangular DNA nanostructure by using a longer single-stranded DNA as a main chain (ie, a scaffold chain) by complementing an excess of a staple strand at a specific position; The thrombin protein is immobilized on the surface of the rectangular nanostructure, and then the auxiliary strand 1 of the aptamer comprising the tumor vascular endothelial specific receptor and the auxiliary strand 2 comprising the aptamer complementary sequence are hybridized, and the two hybrids are The free single-stranded parts are respectively fixed on the two long sides of the rectangle to form a "lock" structure, which closes the rectangular nanostructure into a tubular shape, and finally obtains an internally loaded thrombin with a controllable "lock" Tubular DNA nanostructures in response to tumor vascular endothelial specific receptors”).
Baoquan is silent as to the length of the single stranded DNA scaffold strand derived from M13 phage genomic DNA and the staple strands. Prior to the effective filing date of the instantly claimed invention, Rothemund is considered relevant prior art for teaching a DNA nanostructure nanorobot (see Abstract; see Figures 2a on page 299) comprising:
BsrBI restriction enzyme. While 7,176 nt remained available for folding”; page 300, col. 1, “First, a simple 26-helix square was designed (Fig. 2a). The square had no vertical reversals in raster direction, required a linear scaffold, and used 2.5-turn crossover spacing. Most staples were 26-mers that bound each of two adjacent helices”), and
a plurality of staple strands of DNA, wherein each staple strand has a length of about 26 bases (page 300, col. 1, “First, a simple 26-helix square was designed (Fig. 2a). The square had no vertical reversals in raster direction, required a linear scaffold, and used 2.5-turn crossover spacing. Most staples were 26-mers that bound each of two adjacent helices”), wherein each staple strand has a unique sequence and is hybridized to a specific position on the DNA scaffold strand, wherein the plurality of staple strands hybridized to the DNA scaffold form a rectangular sheet having a top surface and a bottom surface, and four corners (pages 298-299, joining paragraph; and Figures 1 and 2a). 
Therefore, prior to the effective filing date of the instantly claimed invention, the recited ranges for the lengths of the single stranded DNA scaffold strand and staple strands are considered prima facie obvious over the cited prior art. In particular, Baoquan is silent to the design of the single stranded DNA scaffold strand derived from M13 phage genomic DNA and the staples strands forming the rectangular sheet. Thus, the artisan would be motivated to combine the teachings provided in the Rothemund disclosure to form said rectangular sheet, including the teachings directed to the lengths of the single stranded DNA scaffold strand and staple strands.
Regarding claim 2-5, Baoquan further discloses that the DNA nanostructure nanorobot further comprises a plurality of DNA targeting strands operably linked to the aptamer AS1411, wherein the targeting strand comprises a domain for attaching to the single stranded DNA scaffold strand (page 4, “Preferably, the above preparation method further comprises: (4) A targeting strand capable of specifically recognizing a tumor blood vessel is immobilized on a broad side of the rectangular nanostructure, and the targeting strand is preferably an aptamer, a polypeptide, an antibody or an antibody fragment of a tumor vascular endothelial specific receptor, more preferably For the AS-1411 aptamer; Preferably, the type and number of aptamers on the broad sides are the same as on the long sides; … The increase of step (4) can enhance the recognition and binding ability of the DNA self-assembled nanostructure to tumor vascular tissue, and is more conducive to targeted transport and controlled release of thrombin”). The instant specification discloses that the aptamer AS1411 is specific for nucleolin (for example, see page 41, lines 29-30, of the instant specification).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103948938 A to Baoquan et al. (published: July 30, 2014); and Rothemund et al. “Folding DNA to create nanoscale shapes and patterns”, Nature (2006), Vol. 440, pages 297-302, of record in IDS, as applied to claims 1-5 above; and in further view of Jungmann et al. “Single-Molecule Kinetics and Super-Resolution Microscopy by Fluorescence Imaging of Transient Binding on DNA Origami” Nano Lett. (2010), 10, 4756–4761.
Regarding claim 39, Baoquan further discloses that the DNA nanostructure nanorobot comprises four DNA capture strands operably linked to a thrombin (page 3, “(2)Fixing thrombin to the surface of the rectangular nanostructure obtained in the step (1) … in the step (2), the thrombin is coupled to the thiolated oligo dT by a coupling agent, and the resulting complex is covalently 
Baoquan is silent to the number fastener strands (“auxiliary strands”) used to form the rectangular sheet into a tube-shaped (“tubular”) origami structure, although the DNA nanostructure nanorobot necessarily comprises two complementary fastener strands (“auxiliary strand 1” and “auxiliary strand 2”) which hybridize and fasten (“lock”) the rectangular DNA sheet into a tubular shape (see page 5, “The thrombin protein is immobilized on the surface of the rectangular nanostructure, and then the auxiliary strand 1 of the aptamer comprising the tumor vascular endothelial specific receptor and the auxiliary strand 2 comprising the aptamer complementary sequence are hybridized, and the two hybrids are The free single-stranded parts are respectively fixed on the two long sides of the rectangle to form a "lock" structure, which closes the rectangular nanostructure into a tubular shape, and finally obtains an internally loaded thrombin with a controllable "lock" Tubular DNA nanostructures in response to tumor vascular endothelial specific receptors”). MPEP 2144.05, I, instructs that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case, Baoquan is silent to the number of fastener strands that the DNA nanostructure nanorobot comprises, although the ordinary artisan would have recognized that at least one complementary pair of fastener strands are present. It is further noted that Baoquan utilizes the fastener strands for the same purpose recited in the instant claims, i.e. to fasten (“lock”) the rectangular DNA sheet into a tube-shaped structure. Thus, absent a secondary consideration, the claimed amount of “at least six” fastener strands (at least three complementary pairs of fastener strands) would have been prima facie obvious over the at least two fastener strands (at least one complementary pair of fastener strands) taught by Baoquan. 
prima facie obvious to one of ordinary skill in the art to modify the DNA nanostructure nanorobot, as taught by Baoquan, to further comprise a plurality of imaging strands comprising DNA sequences that hybridize to fluorescent dye-labeled DNA, as taught by Jungmann, with a reasonable expectation of success because Jungmann demonstrates the incorporation of said imaging strands into DNA origami nanostructures. An artisan would be motivated to perform said modification in order to achieve an imaging resolution of less than 30 nm of the DNA nanostructure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633